Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Re claim 1, Applicant argues that Vestergaard does not disclose “allocating a first memory address to video frame data based on a memory multiplexing queue, wherein the memory multiplexing queue records a memory address of video frame data that has been rendered” because “reference numbers 126, 138, 141, and 143 are physical buffers in some system 100” (remarks p7). 
Vestergaard discloses “The browser's script interpreter will typically allocate some memory at the user-computing device for storage of frame images. By way of non-limiting example, such frame image storage may be used to implement any of the frame image queues (for example, queues 126, 143, 141, 138 (FIG. 2A)). When it comes time to re-use some of the allocated memory to handle a new frame, if the size of the new frame is different from the size of the previous frame that is going to be overwritten, the script interpreter may decide that it needs to destroy the previous allocation and re-allocate memory to accommodate the new frame. The destruction and re-allocation of previously allocated memory is commonly referred to as "garbage collection". Such destruction and re-allocation of previously allocated memory can consume processor resources and lead to artefacts. In contrast, if all of the frames are the same size, then the script may overwrite the previous frame with the new frame inside of the previously allocated memory--without destroying the previous memory allocation or otherwise causing a memory re-allocation. This can reduce the consumption of processor resources associated with memory re-allocation and reduce the occurrence of rendering artefacts” (par [0159]). 
The broadest reasonable interpretation of the claim “memory multiplexing queue” includes “many elements in a complex relationship, per dictionary.com). Therefore, Vestergaard discloses many elements of a memory queue (see figs 1 and 2) in a complex relationship (par [0159]). The re-use of allocated memory to handle new frames utilizing the user computing device is viewed as a memory multiplexing queue (fig 2A).
Secondly, Applicant argues that Vestergaard fails to disclose “storing the video frame in a memory space indicated by the first memory address” because paragraph [0151] “does not focus on which memory space will be used to store the new video frame” (Remarks p9).
Vestergaard discloses that “decoded frame images 140, browser-renderable frame images 144 and content-transfer encoded frame images 146 are shown as being respectively stored in decoded frame image buffer 138, browser-renderable frame image buffer 141 and content-transfer encoded frame image buffer 143. Such buffers 138, 141, 143 can be useful in some embodiments, particularly (but without limitation) when the functionalities of any of video decoder 122, frame image converter 142, content-transfer encoder 145 and/or image object creator 148 are performed independently of one another in discrete iterations (explained in more detail below)” (par [0071]). Additionally, Vestergaard discloses that “the multiple AJAX objects can be used as a type of "round robin" buffer which can avoid the need for intermediate buffering of the encoded video data using memory allocated by the script interpreter of internet browser” (par [0151]). Vestergaard clearly discloses that the video frame data is stored in a memory space and since the queue replaces video of the first address the memory space is indicated by the first memory address above. 
Thirdly, Applicant argues that Vestergaard fails to disclose adding the first memory address to the memory multiplexing queue after performing rendering based on the video frame data” (Remarks p9).
As previously stated, Vestergaard discloses, “When it comes time to re-use some of the allocated memory to handle a new frame, if the size of the new frame is different from the size of the previous frame that is going to be overwritten, the script interpreter may decide that it needs to destroy the previous allocation and re-allocate memory to accommodate the new frame” … “then the script may overwrite the previous frame with the new frame inside of the previously allocated memory--without destroying the previous memory allocation or otherwise causing a memory re-allocation” (par [0159]). Re-using a memory after a frame/video has been rendered in said memory is equivalent to applicant’s claimed invention because the memory is being recycled into the multiplex queue to bring in additional frames/videos.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vestergaard et al. (US 2013/0044260, hereinafter Vestergaard).
Re claim 1, Vestergaard discloses, a memory management method, comprising: allocating a first memory address to video frame data based on a memory multiplexing queue, wherein the memory multiplexing queue records a memory address of video frame data that has been rendered (par [0159], fig 2A); storing the video frame data in a memory space indicated by the first memory address (pars [0071] and [0151]); and adding the first memory address to the memory multiplexing queue after performing rendering based on the video frame data (pars [0132] and [0159], figs 2A and 4).
Claims 15 and 16 are rejected for the reasons stated in claim 1. The method steps and computer-readable storage medium as claimed would have been obvious and anticipated by the method of Vestergaard.

Allowable Subject Matter
Claims 2-7 and 17-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696